DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group III, claims 36, 60-67 in the reply filed on 9/15/2022 is acknowledged.
Priority
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020 and  6/6/2022 are being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities: 37 CFR 1.58  Chemical and mathematical formulae and tables.  States (a) The specification, including the claims, may contain chemical and mathematical formulae, but shall not contain drawings or flow diagrams. “However, page 58 provides a flowchart.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36, 60-67 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites, “a) providing a plurality of partitions wherein at least some partitions comprise a single cell and multiple solid supports, where different solid supports are linked to first and second solid support oligonucleotides in the same partition, the first solid support oligonucleotides comprising a barcode unique for the solid support, a capture sequence, and a sequencing adaptor, and the second solid support oligonucleotides comprise the barcode unique for the solid support, a sequencing adaptor, and a palindrome sequence at the 3' end; b) releasing the oligonucleotides from the solid supports and hybridizing RNA from the single cells to the capture sequence of one or more first oligonucleotides to form RNA/oligonucleotide hybrids.”  The claim is confusing and incomplete as step a) requires a single cell, while b) requires hybridizing to RNA from the single cell. Thus, it is unclear how an RNA is released from a cell.
Claim 36 recites, “sequencing the nucleic acid molecules in the library of step (g) and (i).”  The metes and bounds are unclear as there is no (i) in the claim.  Thus it is unclear what the reference to (i) requires.  
Claim 60 recites, “further comprising lysing the cell to release the RNA.”  The metes and bounds are unclear how the limitation of claim 60 relates to the elements of claim 36.
Claim 61 recites, “further comprising fragmenting the RNA to produce RNA fragments.”  The metes and bounds are unclear how the limitation of claim 61 relates to the elements of claim 36.
Claim 62 recites, “wherein the partitions comprise a DNA polymerase, divalent ions, sequencing adaptors, deoxynucleotide triphosphates (dNTPs), and primers having at least a 3' sequence complementary to the sequencing adaptors.”  The metes and bounds are unclear how the limitation of claim 62 relates to the elements of claim 36.
Claim 63 recites, “the RNA fragments.”  Claim 63 depends from claim 62, which depends from claim 36.  Neither claim 36 or 62 recite RNA fragments.  Thus the metes and bounds of the claim are unclear.
Claim 64 recites, “further comprising fragmenting the RNA to produce RNA fragments.”  The metes and bounds are unclear how the limitation of claim 61 relates to the elements of claim 36.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 36, 60-62, 64-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebofsky (US20170232417), Eikenbush (US2006/0281079), Withey ( WO2017079593) and Woo (WO2018017914).
With regards to claim 36, Lebofsky discloses a method for producing a library of nucleic acid molecules for sequencing (para [0104) - "the target nucleic acid is analyzed by sequencing, e.g., high throughput sequencing"; para [0042) - "in some embodiments, the contents of multiple partitions are pooled for detection (e.g., by sequencing)"; [0119) "partition libraries comprising a plurality of partitions ... are provided"), comprising: a) a)providing a plurality of partitions wherein at least some partitions comprise a single cell and multiple solid supports, where different solid supports are linked to first and second solid support oligonucleotides in the same partition (Abstract- "identifying particles associated in a partition"; claim 1- "partitioning a sample into a plurality of partitions comprising a particle comprising a solid support surface, the solid support surface having a plurality of oligonucleotide primers conjugated thereon, wherein the oligonucleotide primers comprise a barcode sequence ... second particle conjugated to oligonucleotide primers comprising a second barcode sequence to a barcode sequence"; para [0119) -[01221), the first solid support oligonucleotides comprising a barcode unique for the solid support and a sequencing adaptor, a capture sequence and the second solid support oligonucleotides comprise the barcode unique for the solid support, a sequencing adaptor (claim 1-"partitioning a sample into a plurality of partitions comprising a particle comprising a solid support surface, the solid support surface having a plurality of oligonucleotide primers conjugated thereon, wherein the oligonucleotide primers comprise a barcode sequence"; para [0044) -"in the partition, associating a first particle conjugated to oligonucleotide primers comprising a first barcode sequence and a second particle conjugated to oligonucleotide primers comprising a second barcode sequence to a clonal barcode sequence"; para [0066) - "the clonal barcode sequences from a particular substrate comprise a region of nucleotide sequence that is a unique identifier sequence for all of the clonal barcode sequences from that substrate"; para [0056) - "the random sequence portion of an oligonucleotide primer is used for hybridizing to a target nucleic acid or a clonal barcode sequence and/or is used as a primer in a downstream primer extension step"; para (0057) - "the oligonucleotide primers comprise a poly-thymine region"; para [0055) - "oligonucleotide primers comprise a "tag" portion ... the tag portion comprises a sequence or a partial sequence of a sequencing adapter"; para [0038); (0119) -(01221); [0035}- partitioning single cells b) 	releasing the oligonucleotides from the solid supports and hybridizing the RNA fragments to the capture sequence of one or more first oligonucleotides to form RNA/oligonucleotide hybrids (para [0007) - "the providing step comprises releasing the barcode sequence or the repeating clonal barcode sequences from the substrate"; para [0050) - "the sample comprising target nucleic acids comprises RNA"; para (0097) - "while in partition, a target nucleic acid or a portion thereof is hybridized to a portion of an oligonucleotide primer conjugated to a particle"); e) amplifying the DNA molecules to produce a library of nucleic acid molecules (para [0098) - "the method further comprises polymerizing the hybridized target nucleic acid-oligonucleotide primer product...the method further comprises amplifying the target nucleic acid¬oligonucleotide primer product. In some embodiments, the amplification reaction is a droplet digital PCR reaction"); releasing the contents of the partitions (para (0100) - "the contents of the partitions (e.g., target nucleic acids associated with a particle as described herein) are released prior to the downstream application, e.g., to pool multiple partitions for a downstream application such as a sequencing reaction"), f)	 releasing the contents of the partitions (para [0097) "The partitions are then broken and the contents of multiple partitions are pooled before performing an extension reaction to extend the hybridized target nucleic acid-oligonucleotide primer product"; (0100) -(01021); h) sequencing the nucleic acid molecules in the library of step (e), wherein sequences comprising the same barcodes indicates the solid supports were present in the same partition (para (0042) - "the contents of multiple partitions are pooled for detection (e.g., by sequencing), and the nucleic acid signature can be used to deconvolute the sequencing data"; para (0136) -(0137) - "it would be beneficial to be able to deconvolute which beads are present together in a single partition (e.g., for deconvoluting sequencing data). One approach for deconvoluting which beads are present together in a single partition is to provide partitions with substrates comprising barcode sequences for generating a unique combination of sequences for beads in a particular partition, such that upon their sequence analysis (e.g., by next-generation sequencing)"), but does not teach the second solid support oligonucleotides comprise a palindrome sequence at the 3' end; and the method further comprising: c)	hybridizing the second solid support oligonucleotides comprising the palindrome sequence to each other; d) 	extending the hybridized oligonucleotides to form double stranded DNA dimer molecules comprising a first and second barcode, where the first and second barcodes are from the same or different solid support oligonucleotides in the same partition;f) 	further comprising contacting the RNA hybridized to the first oligonucleotides with R2 retrotransposase to synthesize cDNA in the presence of an acceptor template to add a 3' adaptor sequence; g) 	amplifying the first oligonucleotides comprising cDNA and the 3' adaptor to generate a cDNA library comprising adaptor sequences; and h) 	sequencing the nucleic acid molecules in the library of step (h), wherein sequences comprising the same barcodes indicates the solid supports were present in the same partition.
However, Lebofsky teaches using transposase in the presence of an acceptor template to add an adaptor sequence (para [0068) - "a substrate barcode sequence is a contiguity preserved tagmented polynucleotide (e.g., DNA) sequence. In contiguity preserved transposition or tagmentation, a tagmentase or transposase (e.g., Tn5 transposase) is used to modify DNA with adaptor sequences while maintaining contiguity of DNA segments") and amplification of the targets (para [0098) - "the method further comprises amplifying the target nucleic acid-oligonucleotide primer product"). 
Lebofsky further teaches that substrates may comprise barcodes, wherein the barcodes can form hairpins after release (para [001 OJ - "the substrate comprising the repeating clonal barcode sequences is a hairpin molecule"). Lebofsky also teaches that the 3' end of the oligonucleotides can be hybridized to complementary sequences in the target or barcode sequences (para (0055] -(0058) "the random sequence portion of an oligonucleotide primer is used for hybridizing to a target nucleic acid or a clonal barcode sequence and/or is used as a primer in a downstream primer extension step"). Thus Lebofsky teaches palindrome sequences.
Eickbush discloses using R2 retrotransposase to synthesize cDNA in the presence of an acceptor template (claim 1- "preparing a cDNA molecule comprising: contacting an RNA molecule, in the presence of dNTPs, with a non-LTR retrotransposon protein or polypeptide having reverse transcriptase activity, wherein the non-LTR retrotransposon protein or polypeptide is an R2 protein or polypeptide"; claim 9-"is carried out in the presence of an acceptor RNA molecule having a known sequence"). 
WOO discloses barcode sequence comprising a palindrome sequence (claim 1- "barcoded catalytic molecule comprises (i) an unpaired 3' toehold domain, (ii) a paired stem domain formed by intramolecular nucleotide base pairing between a 3' subdomain of the barcoded catalytic molecule and a 5' subdomain of the barcoded catalytic molecule, wherein the paired stem domain comprises a first barcode sequence that identifies a type of amino acid and a second barcode sequence that identifies the barcoded catalytic molecule, (iii) a paired palindromic domain") and extending the sequence through the palindromic domain (page 15, para 3; page 16, para 1- "step (i), a soluble universal u* primer binds each barcoded catalytic molecule at a common single- stranded primer-binding u domain, and a displacing polymerase extends the primer through the barcode (i or j) domain and a palindromic p domain to a molecule"). Woo teaches barcode oligos having palindrome sequence can help in joining sequences that are proximal to each other and extending the sequences through the palindromic sequences (page 17, para 6; page 18, para 1- "Palindromic sequences permit joining of barcoded catalytic molecules that are proximate to each other").
Withey discloses a method for incorporating barcode sequence into nucleic acid sequence from single cells using barcode sequence comprising a palindrome sequence (Abstract- "single cell and a set of barcodes, incorporating the set of barcodes into the nucleic acid molecules of the sample, and identifying the set of barcodes incorporated into the nucleic acid molecules of the single cell thereby identifying the origin of the nucleic acid sample"; para (0013] - "barcoding segment, and a "barcode association segment" (BAS). The BAS allows multiple looped segments to prime off of one another in a DNA polymerase reaction that physically links the two barcodes of the two looped segments together in a single amplicon. To accomplish this, the BAS may be palindromic"), wherein the beads can comprise of two oligonucleotides comprising barcode sequences (claim 11- "at least one bead comprising multiple copies of the 5' nucleic acid constructs, and at least one bead comprising multiple copies of the 3' nucleic acid construct."), releasing the oligonucleotides, which can hybridize with each other through the palindromic domain resulting in incorporation of the two barcode sequences into the nucleic acid through extension (claim 33- "the nucleic acid sample is further amplified to produce multiple copies of the plurality of nucleic acid sequences each sequence comprising a 5' barcode and a 3' barcode"; claim 59- "the priming sequence is a palindromic sequence"; claim 60 - "wherein the priming sequence of one barcode association segment is capable of binding the priming sequence of any other barcode association segment in the nucleic acid sample"; claim 61 - "wherein the barcode association segments that have contacted each other are extended by a DNA
polymerase to incorporate both barcode association segments into a single nucleic acid"; claim 15- "he method further comprises contacting the reaction mixture with a restriction enzyme and exposing the reaction mixture to UV light to release the 5' and 3' nucleic acid constructs from the solid surface"). 
Lebofsky teaches that substrates may comprise barcodes, wherein the barcodes can form hairpins after release and that the 3' end of the oligonucleotides can be hybridized to complementary sequences in the target or barcode sequences, Eickbush teaches using R2 retrotransposase has advantages over reverse transcriptase (para (0067] - "in particular the R2 protein or polypeptide, offers a number of distinct advantages over retroviral reverse transcriptases"). 
. Withey teaches beads having two oligonucleotides with barcode sequences and palindromic sequences and using the barcode sequences to identify the origin of the polynucleotide (claim 20- "wherein the combination of 5' and 3' barcodes in the nucleic acid sample identifies the origin of the nucleic acid sample"), 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to have combine the teachings of Lebofsky,  Eickbush, Woo and Withey.  The artisan would be motivated to optimize the method disclosed by Lebofsky to have a second oligonucleotides with a 3' end comprising a sequence complementary to the capture sequence, and a 5' palindromic sequence, and hybridizing the capture sequence first oligonucleotides to the 3' ends of the second oligonucleotides and performing extension reactions to have both the barcodes from two of the oligonucleotides in the extended product, add adaptors at 3' end using R2 retrotransposase, for downstream applications such as sequencing, to achieve a desired detection.  The artisan would have a reasonable expectation of success as the artisan is merely combining known methods.  
With regards to claim 60, Lebofsky teaches extracting target nucleic acids from cells (0052).  Withey teaches lysing cells to isolate RNA (claim 2)Thus lysing is an obvious part of extracting nucleic acids, absent evidence to the contrary.
With regards to claim 61, Lebofsky teaches fragmenting nucleic acids (0110)
	With regards to claim 62, Lebofsky teaches that partitions comprise required reagents for the desired reactions (para [0074] - "In some embodiments, a sample for partitioning further comprises one or more additional components, including but not limited to reagents for extension, ligation, reverse transcription, or amplification reactions (e.g., polymerases, nucleotides, buffers, salts, etc.)"). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims, to have used the teachings of Lebofsky to have DNA polymerase, divalent ions, sequencing adaptors, deoxynucleotide triphosphates (dNTPs), and primers having at least a 3' sequence complementary to the sequencing adaptors, to achieve a desired amplification and extension reactions, using routine experimentation.  The artisan would be motivated to provide DNA polymerase, divalent ions, sequencing adaptors, deoxynucleotide triphosphates (dNTPs), and primers having at least a 3' sequence complementary to the sequencing adaptors to allow for amplification and sequencing of the sequences.  The artisan would have a reasonable expectation of success as the artisan is merely using known reagents for amplification of nucleic acid sequences for sequencing.
With regards to claim 64, Lebofsky teaches the oligonucleotide comprises an uracil base, and the oligonucleotide is released from the solid support by contacting the oligonucleotide with a UDGase or USER enzyme (para (0087] - "barcode sequences are released ... at the cleavable linker ... the cleavable linker comprises a uridine incorporated site ... A uridine incorporated site can be cleaved, for example, using an uracil glycosylase enzyme (e.g., an uracil N­glycosylase enzyme or uracil DNA glycosylase enzyme)").
With regards to claim 65, Lebofsky, Eikenbush, Withey and Woo make obvious the method of claim 36, but do not specify wherein step (g) comprises melting the double stranded DNA molecules and hybridizing primers to the sequencing adaptors, extending the primers using a polymerase, and amplifying the extended molecule by PCR. 
However, Lebofsky teaches hybridizing nucleic acid molecules with oligonucleotides, extending using polymerase and amplifying using PCR (para (0098) - "the method further comprises polymerizing the hybridized target nucleic acid-oligonucleotide primer product...the polymerization comprises primer extension. In some embodiments, the polymerization comprises reverse transcription (e.g., reverse transcription of an RNA target nucleic acid) ... the method further comprises amplifying the target nucleic acid-oligonucleotide primer product... the amplification reaction is a droplet digital PCR reaction") and that the oligonucleotide primer has sequencing adaptors (para (0055) - "the tag portion comprises a sequence or a partial sequence of a sequencing adapter"). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to melt of the double stranded DNA molecules and hybridizing primers to the sequencing adaptors, extending the primers using a polymerase, and amplifying the extended molecule by PCR in view of the teachings of Lebofsky. The artisan would be motivated as melting and hybridizing to primers are required steps for PCR.  The artisan would have a reasonable expectation of success as the artisan is merely using known steps to amplify nucleic acids by PCR. 
With regards to claim 66, Lebofsky teaches (0057] "the oligonucleotide primers comprise a poly-thymine region.”
With regards to claim 67, Lebofsky teaches the partition is a droplet which is an emulsion (0072)
Claim(s) 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebofsky (US20170232417), Eikenbush (US2006/0281079), Withey ( WO2017079593) and Woo (WO2018017914) as applied to claims 36, 60-62, 64-67  above, and further in view of Griebel (Nucleic Acids Research, 2012, Vol. 40, No. 20 10073–10083).
The teachings of Lebofsky,  Eickbush, Woo and Withey are set forth above.
While Lebofsky,  Eickbush, Woo and Withey suggest fragmenting of RNA, they do not specifically teach use poly(A) polymerase to add a poly A tail.
However. Griebel teaches, “RNA-Seq is known to introduce biases not only in relation to the fraction of G and C nucleotides present in a sequence, but also for certain nucleotides towards the ends of a sequenced fragment, manifesting in motifs of bases preferred at specific positions (7). In agreement with earlier reports that predict fragment end positions by employing correspondingly observed motifs modelled as position weight matrices (PWMs), we found only moderate correlations between the observed fluctuations and the predictions based on PWMs (8). Supplementary Figure S8 depicts the effect of sequence-selectivity—which has been attributed to the enzyme–substrate kinetics of randomly-primed reverse transcription process (7) and/ or adapter ligation to cDNA molecules (16). To alleviate such biases, a modified hydrolysis protocol is sometimes performed, where the ligation of adapter sequences to the RNA molecule comes before RT and the latter is carried out with primers specifically targeting anchor sequences in the adapters. Variants of such ‘RNA-ligation’ based methods differ in the way adapter sequences are attached to the respective 5’- and 3’-ends of RNA fragments, e.g. by the use of standard RNA ligase (17) or by poly-A polymerase and special circular ligase (18).”
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to add poly(A) to fragmented RNA.  The artisan would be motivated as Griebel teaches the attachment of polyA tails by polyA polymerase minimizes biases in sequencing.  The artisan would have a reasonable expectation of success as the artisan is using known methods of adding poly A tail to known sequences.
Summary
	No claims are allowed.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634